                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8                                                         Case No.18-cv-02813-EJD (VKD)

                                   9
                                           IN RE: MACBOOK KEYBOARD                           ORDER RE FEBRUARY 15, 2019
                                  10       LITIGATION                                        DISCOVERY LETTER BRIEF

                                  11                                                         Re: Dkt. No. 87

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs seek an order compelling defendant Apple, Inc. to produce all documents,

                                  14   including electronically stored information (“ESI”), responsive to plaintiffs’ first set of document

                                  15   requests by no later than March 15, 2019. Dkt. No. 87. Plaintiffs also seek an order requiring

                                  16   Apple to produce all of the responsive ESI that Apple has already identified by no later than

                                  17   March 1, 2019. Id.

                                  18           The parties agree that, for the purposes of this dispute, the outstanding requests for

                                  19   production are plaintiffs’ Requests Nos. 3-6, which plaintiffs served on August 15, 2018. Id. at 2,

                                  20   4, Ex. A. Plaintiffs say that Apple’s delay in completing its production of responsive documents

                                  21   prevents plaintiffs from scheduling depositions, serving follow-up discovery, and moving

                                  22   expeditiously for class certification. Id. at 2.

                                  23           Apple states that it “will produce on February 15 all documents that could be readily

                                  24   identified as responsive to Plaintiff’s documents requests through targeted collection.”1 Id. at 4.

                                  25   However, Apple says that it cannot complete its production of ESI responsive to Requests Nos. 3-

                                  26   6 until it completes an “ESI process” which it says is “well underway.” Id. at 6. Apple points out

                                  27
                                       1
                                  28    The parties jointly submitted their dispute to the Court on February 15, 2019, so presumably
                                       Apple has already made this production.
                                   1   that no case management schedule has been set in this case and that Apple’s motion to dismiss is

                                   2   pending before Judge Davila. Id. at 7.

                                   3          This dispute illustrates the critical need for parties to discuss the details of collection,

                                   4   review, and production of ESI early in the case, and to avoid treating this issue as a pro forma

                                   5   obligation that does not require serious effort and discussion. See Fed. R. Civ. P. 26(f)(3)(C).

                                   6   With respect to this particular dispute, Apple has known of the document requests at issue since

                                   7   mid-August 2018, and discovery has not been stayed pending resolution of Apple’s motion to

                                   8   dismiss. It is not clear from the parties’ submission whether Apple has discussed a proposed list

                                   9   of ESI custodians and search parameters with plaintiffs, or whether plaintiffs have made any

                                  10   counterproposals. See id. at 6 (describing February 13 conference of counsel). However, Apple

                                  11   concedes that it has not made sufficient progress on its ESI process to be able to provide a

                                  12   completion date for the production of responsive ESI. This is not acceptable, given the amount of
Northern District of California
 United States District Court




                                  13   time these document requests have been outstanding.

                                  14          Accordingly, the Court orders the following:

                                  15          1. Apple shall produce by no later than March 1, 2019 all responsive ESI that it has

                                  16               identified to date.

                                  17          2.   If Apple has not already done so, by no later than March 1, 2019, Apple shall provide

                                  18               plaintiffs with a concrete proposal for collection, review, and production of the

                                  19               remaining ESI responsive to plaintiffs’ Requests Nos. 3-6, including but not limited to

                                  20               proposed custodians, search terms, and other search parameters. If Apple has made

                                  21               feasibility assessments regarding the use of particular parameters (e.g., certain search

                                  22               terms yield an excessive number of false positives), it must provide that information to

                                  23               plaintiffs. Apple’s proposal shall include estimated dates for the production of

                                  24               responsive documents on a rolling basis and an estimated date of completion of

                                  25               production.

                                  26          3. If plaintiffs object to Apple’s proposal, the parties shall confer about the proposal by no

                                  27               later than March 6, 2019, unless they mutually agree to a different date for the

                                  28               conference. Plaintiffs shall provide a counterproposal to Apple sufficiently in advance
                                                                                          2
                                   1             of the March 6, 2019 conference to allow for a productive and meaningful conference.

                                   2          4. If the parties have not resolved their dispute regarding the collection, review and

                                   3             production of responsive ESI following the March 6, 2019 conference, the Court will

                                   4             conduct a telephonic discovery conference on March 12, 2019 at 1:30 p.m. to resolve

                                   5             the dispute. Parties shall arrange for appearances via CourtCall (866-582-6878). If the

                                   6             parties do resolve their dispute prior to the March 12, 2019 telephonic discovery

                                   7             conference, they shall so advise the Court, and the conference will be taken off

                                   8             calendar.

                                   9          IT IS SO ORDERED.

                                  10   Dated: February 26, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                   VIRGINIA K. DEMARCHI
                                  13                                                               United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
